Case 2:20-cv-13134-LVP-RSW ECF No. 59-2, PageID.3286 Filed 12/05/20 Page 1 of 5




 Disputing Trump, Barr says no widespread
 election fraud
 By MICHAEL BALSAMODecember 1, 2020




 1 of 3
 FILE - In this Oct. 15, 2020, file photo Attorney General William Barr speaks
 during a roundtable discussion on Operation Legend, a federal program to
 help cities combat violent crime in St. Louis. Attorney General William Barr
 said Tuesday, Dec. 1, that the Justice Department has not uncovered
 evidence of widespread voter fraud and has seen nothing that would change
 the outcome of the 2020 presidential election. (AP Photo/Jeff Roberson, File)


 WASHINGTON (AP) — Disputing President Donald Trump’s persistent,
 baseless claims, Attorney General William Barr declared Tuesday the U.S.
 Justice Department has uncovered no evidence of widespread voter fraud that
 could change the outcome of the 2020 election.

 Barr’s comments, in an interview with the The Associated Press, contradict the
 concerted effort by Trump, his boss, to subvert the results of last month’s
Case 2:20-cv-13134-LVP-RSW ECF No. 59-2, PageID.3287 Filed 12/05/20 Page 2 of 5




 voting and block President-elect Joe Biden from taking his place in the White
 House.

 Barr told the AP that U.S. attorneys and FBI agents have been working to
 follow up specific complaints and information they’ve received, but “to date,
 we have not seen fraud on a scale that could have effected a different outcome
 in the election.”

 The comments, which drew immediate criticism from Trump attorneys, were
 especially notable coming from Barr, who has been one of the president’s most
 ardent allies. Before the election, he had repeatedly raised the notion that
 mail-in voting could be especially vulnerable to fraud during the coronavirus
 pandemic as Americans feared going to polls and instead chose to vote by
 mail.

 More to Trump’s liking, Barr revealed in the AP interview that in October he
 had appointed U.S. Attorney John Durham as a special counsel, giving the
 prosecutor the authority to continue to investigate the origins of the Trump-
 Russia probe after Biden takes over and making it difficult to fire him. Biden
 hasn’t said what he might do with the investigation, and his transition team
 didn’t comment Tuesday.

 Trump has long railed against the investigation into whether his 2016
 campaign was coordinating with Russia, but he and Republican allies had
 hoped the results would be delivered before the 2020 election and would help
 sway voters. So far, there has been only one criminal case, a guilty plea from a
 former FBI lawyer to a single false statement charge.

 RELATED STORIES:

    •   – Republicans call for resignation of Wisconsin election chair
    •   – Trump files lawsuit challenging Wisconsin election results
    •   – Wisconsin, Arizona certify Biden wins in presidential vote

 Under federal regulations, a special counsel can be fired only by the attorney
 general and for specific reasons such as misconduct, dereliction of duty or
 conflict of interest. An attorney general must document such reasons in
 writing.

 Barr went to the White House Tuesday for a previously scheduled meeting
 that lasted about three hours.
Case 2:20-cv-13134-LVP-RSW ECF No. 59-2, PageID.3288 Filed 12/05/20 Page 3 of 5




 Trump didn’t directly comment on the attorney general’s remarks on the
 election. But his personal attorney Rudy Giuliani and his political campaign
 issued a scathing statement claiming that, “with all due respect to the Attorney
 General, there hasn’t been any semblance” of an investigation into the
 president’s complaints.




 Attorney General William Barr said Tuesday the Justice Department has not
 uncovered evidence of widespread voter fraud that would change the
 outcome of the 2020 presidential election. (Dec. 1)

 Other administration officials who have come out forcefully against Trump’s
 allegations of voter-fraud evidence have been fired. But it’s not clear whether
 Barr might suffer the same fate. He maintains a lofty position with Trump,
 and despite their differences the two see eye-to-eye on quite a lot.

 Still, Senate Democratic leader Chuck Schumer quipped: “I guess he’s the next
 one to be fired.”

 Last month, Barr issued a directive to U.S. attorneys across the country
 allowing them to pursue any “substantial allegations” of voting
 irregularities before the 2020 presidential election was certified, despite no
 evidence at that time of widespread fraud.
Case 2:20-cv-13134-LVP-RSW ECF No. 59-2, PageID.3289 Filed 12/05/20 Page 4 of 5




 That memorandum gave prosecutors the ability to go around longstanding
 Justice Department policy that normally would prohibit such overt actions
 before the election was certified. Soon after it was issued, the department’s top
 elections crime official announced he would step aside from that position
 because of the memo.

 The Trump campaign team led by Giuliani has been alleging a widespread
 conspiracy by Democrats to dump millions of illegal votes into the system with
 no evidence. They have filed multiple lawsuits in battleground states alleging
 that partisan poll watchers didn’t have a clear enough view at polling sites in
 some locations and therefore something illegal must have happened. The
 claims have been repeatedly dismissed including by Republican judges who
 have ruled the suits lacked evidence.

                               ADVERTISEMENT

 But local Republicans in some battleground states have followed Trump in
 making unsupported claims, prompting grave concerns over potential damage
 to American democracy.

 Trump himself continues to rail against the election in tweets and in
 interviews though his own administration has said the 2020 election was the
 most secure ever. He recently allowed his administration to begin the
 transition over to Biden, but he still refuses to admit he lost.

 The issues they’ve have pointed to are typical in every election: Problems with
 signatures, secrecy envelopes and postal marks on mail-in ballots, as well as
 the potential for a small number of ballots miscast or lost.

 But they’ve gone further. Attorney Sidney Powell has spun fictional tales of
 election systems flipping votes, German servers storing U.S. voting
 information and election software created in Venezuela “at the direction of
 Hugo Chavez,” – the late Venezuelan president who died in 2013. Powell has
 since been removed from the legal team after an interview she gave where she
 threatened to “blow up” Georgia with a “biblical” court filing.

 Barr didn’t name Powell specifically but said: “There’s been one assertion that
 would be systemic fraud and that would be the claim that machines were
 programmed essentially to skew the election results. And the DHS and DOJ
 have looked into that, and so far, we haven’t seen anything to substantiate
 that.”
Case 2:20-cv-13134-LVP-RSW ECF No. 59-2, PageID.3290 Filed 12/05/20 Page 5 of 5




 In the campaign statement, Giuliani claimed there was “ample evidence of
 illegal voting in at least six states, which they have not examined.”

 Full Coverage: Election 2020

 “We have many witnesses swearing under oath they saw crimes being
 committed in connection with voter fraud. As far as we know, not a single one
 has been interviewed by the DOJ. The Justice Department also hasn’t audited
 any voting machines or used their subpoena powers to determine the truth,”
 he said.

 However, Barr said earlier that people were confusing the use of the federal
 criminal justice system with allegations that should be made in civil lawsuits.
 He said a remedy for many complaints would be a top-down audit by state or
 local officials, not the U.S. Justice Department.

 “There’s a growing tendency to use the criminal justice system as sort of a
 default fix-all,” he said, but first there must be a basis to believe there is a
 crime to investigate.

 “Most claims of fraud are very particularized to a particular set of
 circumstances or actors or conduct. ... And those have been run down; they
 are being run down,” Barr said. “Some have been broad and potentially cover a
 few thousand votes. They have been followed up on.”

 ___

 Associated Press Writers Lisa Mascaro and Eric Tucker contributed to this
 report.
